Citation Nr: 0725746	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-20 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and W.C.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge at a travel Board hearing.  A transcript 
of that hearing is of record. 

The Board notes that the veteran initially perfected his 
appeal as to the issues of increased ratings for post-
traumatic stress disorder and bilateral pes planus.  At the 
May 2007 personal hearing, he effectively withdrew both 
issues.  Hearing transcript (T.) 2.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

Criteria for a total disability rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.1, 
4.3, 4.15, 4.16, 4.18  (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Inasmuch as the determination below constitutes a full grant 
of the claim being addressed, there is no reason to belabor 
the impact of the VCAA on this matter.  

Legal Analysis

The veteran asserts that his service-connected PTSD precludes 
him from obtaining and maintaining substantially gainful 
employment.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation, or, with less disability, if certain 
criteria are met.  38 C.F.R. § 3.340.

Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

The veteran has two service-connected disabilities; PTSD, 
evaluated as 50 percent disabling, and bilateral pes planus, 
evaluated as 30 percent disabling.  See 38 C.F.R. § 4.25.  
The combined rating is 70 percent, and the veteran thus meets 
the rating requirements for being considered totally disabled 
for compensation purposes under 38 C.F.R. § 4.16(a).  
However, the evidence also must show that his service-
connected disabilities preclude him from obtaining or 
maintaining any gainful employment, consistent with his 
education and occupational experience.  See 38 C.F.R. §§ 
3.340, 3.341, 4.16.  In making this determination, neither 
his nonservice-connected disabilities nor advancing age may 
be considered.  See 38 C.F.R. § 4.19; Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

Moreover, concerning a veteran's ability (or inability) to 
work, "marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a).  
See, too, Faust v. West, 13 Vet. App. 342, 355 (2000).

The record shows that the veteran has a 12th grade education.  
Following service discharge, he was employed full-time with 
the same employer from August 1972 through December 2004.  At 
the time that he retired, he was a shift supervisor with an 
employer who dealt with the mentally disabled.  His other 
post-service employment includes jobs as a packer, cutter and 
attendant.   

VA 1996 clinical notes recorded the veteran's complaints of 
conflicts at work with his supervisor.    

On VA psychiatric examination in October 2001, the examiner 
diagnosed PTSD.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 50.  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV) (providing that a GAF 
score of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)).  The 
examiner found the veteran to be socially and occupationally 
impaired, and indicated that he experienced disturbances of 
mood and motivation, which created difficulty in establishing 
and maintaining effective work and social relationships.   

Clinical notes dated from 1999 through 2004, reflect that the 
veteran continued to experience conflicts at work with his 
supervisors.  In June 2004, the veteran reported that he was 
considering early retirement by the end of the year.  In 
October 2004, he was involved in an altercation at work with 
his supervisor.  As a result of the incident, the veteran 
became upset and was treated for a panic attack at a hospital 
emergency room.  He was medically excused from work for 
several days following this incident.  The veteran retired 
early in December 2004.

On VA psychiatric examination in November 2005, the veteran 
was diagnosed with PTSD, chronic, and a panic disorder 
affecting the PTSD-related symptoms.  He was assigned a GAF 
score of 60.  The examiner opined that the veteran's PTSD 
symptoms had minimal negative impact on his ability to obtain 
and maintain physical or sedentary employment, and caused 
minimal interference with his social functioning.  

Clinical notes dated in 2006, disclosed that the veteran had 
part-time employment.  In December 2006, he reported calling 
in sick to work because he was afraid to leave the house.  

A May 2007 PTSD therapy note, shows that the veteran's 
occupational life following his early retirement had been 
filled with stress and difficult relationships, which 
resulted in seriously impaired occupational adjustment.  The 
clinician, who had treated the veteran since 1993, noted that 
following his retirement the veteran's inability to manage 
his emotional life and his interpersonal anxiety at work had 
cost him the loss of work positions.  The clinician indicated 
that the veteran's ability to be employed appeared to be 
limited to 6 hours a week, not more than an hour or two per 
day, and thus he was unable to maintain employment at a level 
required to support himself.  

At the May 2007 personal hearing, the veteran testified that 
he was working six hours a week, with a one client.  He 
earned $100.00 every two weeks.

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Subsequent to the hearing, the veteran's 2007 treatment 
records were obtained, and initial review of these documents 
by the RO was waived.  38 C.F.R. § 20.1304 (2006).  Given 
this additional evidence to consider, the Board finds that it 
is at least as likely as not that the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of his service-connected disabilities, particularly 
PTSD.  The Board recognizes that the VA examiners in 2005 
opined that the veteran was not considered unemployable due 
to his service-connected disabilities.  However, the 2007 
medical treatment reports currently show an inability of the 
veteran to perform more than marginal work.  

For example, in January 2007, the veteran reported that he 
had lost his part-time job because he was too irritable to 
manage the stress of working in a retail environment where 
there were conflicts with staff and customers.  In May 2007, 
the psychological assessment was that the veteran's inability 
to manage his emotional life and his interpersonal anxiety at 
work had cost him positions following his retirement so that 
his current ability seemed restricted to no more than 6 hours 
a week.  The Board notes that this is clearly marginal 
employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991) 
(work that is more than marginal is that which permits the 
individual to earn a "living wage"). 

The Board finds that the opinion of the VA clinician who 
prepared the May 2007 report is probative, because the 
clinician has been treating the veteran for years and 
therefore is both familiar with his in-service and post-
service medical history.  Furthermore, his findings are 
consistent with the evidence of record, including the hearing 
testimony, regarding the veteran's employment history since 
his retirement in 2004, and his present inability to engage 
in anything other than marginal employment.  Thus, the 
evidence is such that reasonable doubt may be resolved in 
favor of the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Therefore a total disability rating is 
allowed pursuant to 38 C.F.R. § 3.340.


ORDER

Entitlement to an award of a total disability rating for 
compensation is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


